                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


UNITED STATES OF AMERICA,

       Petitioner,

v.

ONE (1) 2005 BENTLEY: CONTINENTAL,
et al.,
                                                       CIVIL ACTION NO.
       Defendant Properties,                            5:15-cv-00123-TES

IRA CHRISTOPHER JACKSON,

       Claimant,

WELLS FARGO DEALER SERVICES,

        Claimant.


             ORDER DENYING CLAIMANT’S RULE 60(b)(1) MOTION



      Before the Court is Claimant Ira Jackson’s Motion to Vacate Default Judgment

[Doc. 41] under Rule 60(b)(1) in which he asks the Court to vacate its judgment in favor

of Petitioner United States of America [Doc. 40]. For the reasons that follow, the Court

DENIES this motion.

                                       Background

      On April 7, 2015, Petitioner filed this civil forfeiture action against one 2005 Bentley

Continental, GT Coupe and jewelry worth approximately $23,000. [Doc. 1]. In response,

Jackson filed a Direct Challenge to Personal Authority [Doc. 5] and a pro se Motion for
Return of Property [Doc. 6]. Petitioner interpreted Jackson’s Motion for Return of

Property [Doc. 6] as a claim and prayer for relief but filed a response to the motion “out

of an abundance of caution.” [Doc. 6, at 2]. However, before the Court ruled on Jackson’s

motions, Petitioner filed a Motion to Stay Proceedings [Doc. 10] and a Motion to Seal

Documents in light of the underlying criminal proceedings against Jackson. [Doc. 10-1, at

3]. On September 23, 2015, the Court granted both of Petitioner’s motions thereby sealing

and staying the case while the criminal case against Jackson was resolved. [Docs. 15 &

17].

       After the Court ordered the stay, but before it was lifted, Jackson, now represented

by counsel, filed an additional Motion for Return of Property [Doc. 19], asserting

violations of his due process rights and that there was no evidence that the subject

property was “related to criminal activity.” [Doc. 19, at 3-4]. Around the same time,

Claimant Wells Fargo Dealer Services (“Wells Fargo”) filed a claim asserting a property

interest in the 2005 Bentley Continental based on financing it provided to Jackson to

purchase the vehicle. [Doc. 21, at ¶ 1].

       In June 2017, Jackson reached a plea agreement in his criminal case. Accordingly,

in November 2017, Petitioner filed a motion to lift the stay and requested an order

requiring Claimants Jackson and Wells Fargo to file an answer to Petitioner’s complaint




                                            2
as required by 18 U.S.C. § 983 and Rule G of the Supplemental Rules for Admiralty or

Maritime Claims. 1 [Doc. 23].

       On January 25, 2018, the Court lifted the stay and ordered Claimants Jackson and

Wells Fargo to file answers to Petitioner’s Complaint [Doc. 1] within 21 days of the

Court’s order. [Doc. 24]. Soon after, Wells Fargo refiled its claim against the subject

property and an answer complying with Rule G. [Docs. 28 & 29]. However, Jackson did

not file an answer within the 21-day period. Instead, on March 5, 2018, 39 days after the

Court ordered Jackson to file an answer to the complaint, Jackson’s counsel requested

additional time from Petitioner to file his answer, to which Petitioner agreed. [Doc. 33, at

¶ 8]. On April 4, 2018, Petitioner sent a certified letter to Jackson’s counsel requesting an

answer within ten days of receipt; however, this letter was returned as undelivered on

May 2, 2018. [Id. at 9]. When Petitioner learned its letter was not delivered, it promptly

emailed Jackson’s counsel requesting a new mailing address and the required answer

within ten days of receiving the email. [Id. at 10]. Jackson’s counsel acknowledged

receiving the email, but never submitted the required answer. [Id. at 10].




1Petitioner acknowledged that any answer Claimants filed would be untimely but elected not to object to
their untimeliness:
        [Jackson] initially filed his claim pro se, and his counsel of record did not file an entry of
        appearance until after the United States filed a motion requesting that the civil forfeiture
        action to be stayed. Additionally, the Government does not object to Wells Fargo Dealer
        Services filing an out of time answer because the civil forfeiture action was stayed when
        its claim was initially filed.
[Doc. 23, at ¶ 12].


                                                   3
        After its unsuccessful attempts to obtain an answer from Jackson’s counsel,

Petitioner filed a Motion to Strike Jackson’s claims [Doc. 31] for failure to submit the

required Rule G answer. The Court granted the motion on June 22, 2018, without

objection from Jackson’s counsel. [Doc. 33]. Soon after Jackson’s claims were struck,

Petitioner and Wells Fargo entered into an expedited settlement agreement entitling

Wells Fargo to the balance it was owed under the terms of its financing agreement with

Jackson. [Doc. 35]. Based on this agreement, the Court entered a Final Order of Forfeiture

[Doc. 39] on August 23, 2018 and its final judgment on September 7, 2018 [Doc. 40].

        Following the entry of judgment, Jackson filed the instant motion asking the Court

to vacate judgment because his attorney “abandoned [him] by failing to continue in his

representation.” 2 [Doc. 41, at ¶ 4]. Jackson maintains that he was diligent in

communicating with his attorney regarding the status of his case and submitted

approximately 40 pages of emails in support and that the judgment against him was the

result of his attorney’s neglect. [Id. at ¶ 5].

                                               Discussion

        Jackson’s motion poses two questions for the Court. First, is Jackson bound by the

acts of his attorney such that he is responsible for his attorney’s failure to comply with



2Although Jackson refers to this motion as a Motion to Vacate a Default Judgment, no default judgment
was ever entered against Jackson. Instead, as noted above, the Court struck Jackson’s claims to the subject
property for failure to comply with Rule G of the Supplemental Rules for Admiralty or Maritime Claims.
See [Doc. 33]; see also United States v. $12, 126.00 in U.S. Currency, 337 F. App’x 818, 819 (11th Cir. 2009)
(discussing claimant’s filing requirements in civil forfeiture action).
                                                     4
the Court’s Order to file an answer? And, if so, was Jackson’s attorney’s failure to file the

answer excusable neglect under Rule 60(b)(1)? With respect to the first question, the

Court concludes that Jackson is bound by the acts of his attorney for purposes of this

motion. When considering whether there was “excusable neglect” under Rule 60(b)(1),

the Court must consider the conduct of both the client and their attorney. See Pioneer Inv.

Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 397 (1993) (“[I]n determining

whether respondents' failure to file their proofs of claim prior to the bar date was

excusable, the proper focus is upon whether the neglect of respondents and their counsel

was excusable.”); Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1115 (11th Cir. 1993) (“This

Court has demonstrated its wariness of grants of Rule 60(b)(1) relief for excusable neglect

based on claims of attorney error.”). In other words, when a court is considering a Rule

60(b)(1) motion, the conduct of an attorney must be imputed to their client. Accordingly,

Jackson cannot argue that the judgment ought to be reopened because he was diligent in

pursuing his case while his attorney was allegedly neglect in failing to file the required

answer.

       Some courts have recognized an exception to this rule, however, where an attorney

has “abandoned” a client thereby severing the principal-agent relationship. See, e.g., Moje

v. Fed. Hockey League, LLC, 792 F.3d 756, 758 (7th Cir. 2015) (“[A] lawyer's abandonment

of the client ends the agency relation. Abandonment leaves the client responsible for its

own conduct, but not for the lawyer’s.”). Jackson appears to rely on this exception in his


                                             5
motion but cites no cases from this circuit recognizing such an exception. However,

putting aside the question of whether the exception exists in this circuit, it is clear that

Jackson and his attorney never severed the principal-agent relationship. The emails

reflect an ongoing understanding that Jackson’s attorney was acting on Jackson’s behalf

as recently as September 2, 2018, well after the deadline for filing the required answer.

See [Doc. 41-1, at 47]. Accordingly, the general rule that a client is bound by the acts of his

or her attorney applies. 3

        Therefore, the question in this case is whether Jackson’s attorney’s failure to

comply with the Court’s order to file an answer was “excusable neglect” under Rule

60(b)(1)? The Court finds that it clearly was not. Whether neglect is excusable is an

equitable determination in the discretion of the Court. See United States v. Davenport, 668

F.3d 1316, 1324 (11th Cir. 2012) (“We review a district court's denial of relief under Rule

60(b) for an abuse of discretion…. [W]hether a party's neglect of a deadline may be

excused is an equitable decision turning on all relevant circumstances surrounding the

party's omission.”) (internal quotations omitted) (alteration in original). In Davenport, the

Eleventh Circuit identified several relevant factors in this inquiry including the length of

the delay, prejudice to other parties, and the reason for the delay. Id. Each of these factors

counsels against granting Jackson’s Rule 60(b)(1) motion.



3The Court is sympathetic to Jackson’s position to the extent that he was diligent in communicating with
his attorney. Nevertheless, any relief now available to Jackson for his predicament must be sought from
his attorney and his attorney’s malpractice carrier.
                                                   6
       For starters, Jackson is, in actuality, asking the Court to not only reopen its

judgment but to also vacate its order striking his claim. Viewed in this light, the Court

finds that the three-month delay in requesting relief is too substantial to justify granting

Jackson’s motion, particularly in light of the fact that Jackson has made no effort

whatsoever to cure the defect that caused his claim to be struck in the first place.

Moreover, granting the motion would significantly prejudice the other parties because

allowing Jackson to reassert his claims would undermine Petitioner and Wells Fargo’s

settlement agreement. Finally, courts have held time and again that an attorney’s failure

to comply with clear deadlines is not excusable neglect absent some exigent

circumstances. See Davenport, 668 F.3d at 1324 (11th Cir. 2012) (finding district court did

not abuse its discretion when it found attorney’s failure to comply with clear deadline

was not excusable neglect); Safari Programs, Inc. v. CollectA Int’l Ltd., 686 F. App’x 737, 744

(11th Cir. 2017) (“This Circuit recognizes that an attorney's failure to understand or

review clear law categorically cannot constitute excusable neglect.”); Noah v. Bond Cold

Storage, 408 F.3d 1043, 1045 (8th Cir. 2005) (“An attorney's failure to follow the clear

dictates of a court order does not amount to excusable neglect.”). As in the cases cited

above, the requirements of the Court’s previous order (as well as 18 U.S.C. § 983 and Rule

G) were clear and unambiguous. See [Doc. 24, at 2] (“Claimants Ira Christopher Jackson

and Wells Fargo Dealer Services are ORDERED to file an answer or otherwise respond

within twenty-one (21) days of the date of this Order.”). Any failure to comply appears


                                              7
to be the result of Jackson’s attorney’s dereliction of duty which is simply not a basis for

relief under Rule 60(b)(1).

       For the reasons stated above, the Court DENIES Jackson’s Motion to Vacate

Default Judgment [Doc. 41].

       IT IS SO ORDERED this 17th day of October, 2018.




                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             8
